Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/249,504, the examiner acknowledges the applicant's submission of the amendment dated 1/21/2021. Claims 1, 5, 8, 12, 15 and 19 have been amended. Claims 1-20 are pending.

TERMINAL DISCLAIMER
The terminal disclaimer filed on 1/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,642,522 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 12/3/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2018/0143780) in view of Candelaria (US 2015/0363328) and Wilson et al. (US 2001/0042166).
As per claim 1. A computer-implemented method for facilitating data placement in 2a storage device, the method comprising:  3generating a table with entries which map keys to physical addresses;  4determining a first key corresponding to first data to be stored;  [Cho teaches “generate index and store generated index” (s12; fig. 9 and related text)]
5in response to determining that an entry corresponding to the first key does 6not indicate a valid value, writing, to the entry, a physical address and length 7information corresponding to the first data:  [when there is no duplicate data, mapping information between index and PBA is stored (s23 and s24; fig. 10 and related text)] but Cho does not expressly disclose including length information corresponding to the first data
and 11writing the first data to the storage device at the physical address based on 12the length information [Cho teaches (fig. 10 and related text; steps s24 and s25)] but Cho does not expressly teach the length information.
Cho does not expressly disclose 8in response to determining that the entry corresponding to the first key 9does indicate a valid value, updating, in the entry, the physical address and length 10information corresponding to the first data.  
Regarding the length information and in response to determining that the entry corresponding to the first key 9does indicate a valid value, updating, in the entry, the physical address and length 10information corresponding to the first data; and  11writing the first data to the storage device at the physical address based on 12the length information, Candelaria teaches [“the size information indicating the size of the compressed block of data, i.e., the first size, is included in the new entry” (par. 0079; fig. 3D and related text; see fig. 7 and related text) where Candelaria further teaches “In step 372, the existing physical block address linked list entry corresponding to the previously stored block of data that matches the block of data to be stored is updated” (par. 0102) (figs. 3E and related text) where step 372 in fig. 3E occurs after step 346 in fig. 3B where it is determined that a block of data to be stored matches a previously stored block of data where compressed data is stored (364 and 365; fig. 3c and related text)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Cho as taught by Candelaria since doing so would provide the benefits of efficiently storing and retrieving data (col. 2, lines 46-47).
wherein the length information indicates a physical starting position and a physical ending position for the first data to be stored; however, regarding these limitations, [Wilson teaches “The table includes multiple entries or rows, one corresponding to each different area in the disk media. The entry provides information about the range of block addresses in that area including the starting and end block address in the area, and information about the range of physical addresses including the head and the starting and ending cylinder number.” (Abstract; see pars. 0033 and 0036)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Cho and Candelaria to have the length information indicate a physical starting position and a physical ending position for the first data to be stored as taught by Wilson since doing so would facilitates accesses to the data. 
Cho, Candelaria and Wilson are analogous art because they are from the same field of endeavor of memory access and control.
Therefore, it would have been obvious to combine Cho, Candelaria and Wilson for the benefit of creating a storage system/method to obtain the invention as specified in claim 1. 
1As per claim 5. The method of claim 1, wherein the length information 2corresponding to the first data further indicates a starting position and an ending position 3for the first data [Wilson teaches “The table includes multiple entries or rows, one corresponding to each different area in the disk media. The entry provides information about the range of block addresses in that area including the starting and end block address in the area, and information about the range of physical addresses including the head and the starting and ending cylinder number.” (Abstract; see pars. 0033 and 0036)].  
1	As per claim 6. The method of claim 5, wherein the starting position and the 2ending position indicate one or more of:  3a physical page address; 4an offset; and  5a length or size of the first data [Candelaria teaches “the size information indicating the size of the compressed block of data, i.e., the first size, is included in the new entry” (par. 0079; fig. 3D and related text; see fig. 7 and related text). Wilson teaches “starting and end block address in the area, and information about the range of physical addresses including the head and the starting and ending cylinder number.” (Abstract; see pars. 0033 and 0036)].  
1As per claim 7. The method of claim 1, wherein the physical address is one or 2more of:  3a physical block address; and 4a physical page address [Cho teaches a physical block address as the physical address (par. 0036). Candelaria teaches physical block addresses (par. 0066)].
Claims 8 and 15 are rejected for the reasons indicated above with respect to claim 1.

Claims 12-13 and 19-20 are rejected for the reasons indicated above with respect to claim 5. 

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2018/0143780) in view of Candelaria (US 2015/0363328) and Wilson et al. (US 2001/0042166) as applied in the rejection of claims 1 and 8 and further in view of Colgrove et al. (US 8,527,544).
As per claim 12. The combination of Cho, Candelaria and Wilson teaches The method of claim 1, but does not expressly disclose further comprising:  2dividing the table into a plurality of sub-tables based on a range of values 3for the keys; and 4writing the sub-tables to a non-volatile memory of a plurality of storage 5devices [Colgrove (col. 12, lines 33-61; fig. 2 and related text) where “mapping table entries may be stored in… memory medium 130” (col. 9 lines 2-6)].  
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Cho, Candelaria and Wilson as taught by Colgrove since doing so would provide the benefits of systems and methods for efficiently performing garbage collection in storage devices (col. 2, lines 34-35). 
Cho, Candelaria, Wilson and Colgrove are analogous art because they are from the same field of endeavor of memory access and control.
Therefore, it would have been obvious to combine Cho, Candelaria and Wilson with Colgrove for the benefit of creating a storage system/method to obtain the invention as specified in claim 2. 
Claims 9 and 16 are rejected for the reasons indicated above with respect to claim 2.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2018/0143780) in view of Candelaria (US 2015/0363328) and Wilson et al. (US 2001/0042166) as applied in the rejection of claims 1 and 8, and further in view of Qiu et al. (US 20170242722).
1As per claim 3. The method of claim 1, further comprising:  2in response to detecting a garbage collection process, determining, by a 3flash translation layer module associated with the storage device, a new physical 4address to which to move valid data;  5updating, in a second entry corresponding to the valid data, the physical 6address and length information corresponding to the valid data [Candelaria teaches “a garbage collection routine is executed by processor 110 for checking for and freeing up space in the physical write blocks. … The processor 110 now reads the data at physical block address 350 and schedules the data to be written to another block. A free physical block address is identified in a different write block. In this example PBA 555 in write block B 782 is identified as free. As shown in FIG. 20 write block B contains rows 778 and 779 of PBA table 706. The data block associated with PBA 350 is written to memory physical block address location 555. The PBA table 706 is updated so that the tag value, reference count, size value and next PBA value are associated with PBA 555 row 778… The processor updates the hash value to PBA table 704 PBA value associated with hash value HA to be associated with PBA 555 which is the physical block address of the head entry of the linked list for data blocks having a hash value of HA. The diagonal dashed lines through write block A entries of FIG. 20 indicate that those entries have been removed from the PBA table 706 upon completion of the garbage collection routine.” (par. 0187)].  
The combination does not expressly teach the garbage collection performed by the flash translation layer but Qiu teaches this [pars. 0007, 0041]
Cho, Candelaria, Wilson and Qiu are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Cho, Candelaria and Wilson as taught by Qiu since doing so would provide the benefits of facilitating garbage collection operations. 
Therefore, it would have been obvious to combine Cho, Candelaria and Wilson with Qiu for the benefit of creating a storage system/method to obtain the invention as specified in claim 3. 
Claims 10 and 17 are rejected for the reasons indicated above with respect to claim 3. 

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2018/0143780) in view of Candelaria (US 2015/0363328) and Wilson et al. (US 2001/0042166) as applied in the rejection of claims 1 and 8,  and further in view of Kanno et al. (US 2019/0087328). 
22Attorney Docket No. ALI-A17420USInventor: Shu LiAs per claim 4. The combination of Cho, Candelaria and Wilson teaches The method of claim 3, wherein prior to generating the table, but does not expressly disclose the method further comprises:  3generating a first data structure with entries mapping the keys to logical 4addresses; and  5generating, by the flash translation layer associated with the storage 6device, a second data structure with entries mapping the logical addresses to the 7corresponding physical addresses; however, regarding these limitations, Kanno teaches [fig. 12 and related text where hash of data is mapped to intermediate logical block addresses in a first table 33 and the intermediate logical block addresses are mapped to physical addresses in table 34 where Kanno teaches “flash translation layer (FTL) configured to execute data management and block management of the NAND flash memory 5. The data management executed by FTL includes (1) management of mapping information indicative of a corresponding relationship between logical addresses and physical addresses of the NAND flash memory 5” (par. 0077)].
Cho, Candelaria, Wilson and Kanno are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Cho, Candelaria and Wilson as taught by Kanno since doing so would provide the benefits of facilitating storage and access of mapping information. 
Therefore, it would have been obvious to combine Cho, Candelaria and Wilson with Kanno for the benefit of creating a storage system/method to obtain the invention as specified in claim 4.
	Claims 11 and 18 are rejected for the reasons indicated above with respect to claim 4.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Winter (US 9,158,469) teaches [“The logical file system comprises a number of logical stuffing bits expanding a logical size of data of a file stored in said Flash based memory such that the expanded logical size corresponds to an integer number of logical sectors and the Flash translation layer comprises second translation information associating a second logical address with a second physical address and depending on said number of logical stuffing bits, the file being stored in a contiguous physical address sequence starting at the first physical address and ending at the second physical address.” (Abstract)].

ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
	Response to Amendment
Applicant's arguments filed on 1/21/2021 have been considered but are moot in view of the new ground(s) of rejection. 

CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

    a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject to a final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
				
IMPORTANT NOTE
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



March 4, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135